IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-80,090-01


                          EX PARTE ROSA SADE BATTS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1355491-A IN THE 351st DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of possession of cocaine more than four grams but less than two hundred grams and sentenced to two

years’ imprisonment. She did not appeal her conviction.

       After Applicant pleaded guilty and was sentenced, the lab report from the police department

revealed that there was no controlled substance in the evidence seized from Applicant. Applicant

alleges that the lab report shows that she is actually innocent offense for which she has been
convicted.

        The trial court has determined that Applicant has established that she is actually innocent of

the offense for which she was convicted. The State and the trial court both recommend granting

relief. Applicant is entitled to relief.

        Relief is granted. The judgment in Cause No. 1355491 in the 351st Judicial District Court

of Harris County is set aside, and Applicant is remanded to the Harris County Sheriff to answer the

charge against her. The trial court shall issue any necessary bench warrant within 10 days after the

mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 11, 2013
Do Not Publish